EXHIBIT 10.1


ENERGY FOCUS, INC.
2008 STOCK INCENTIVE PLAN



RESTRICTED STOCK NOTICE OF GRANT AND AGREEMENT



Energy Focus, Inc. (the “Company”) has granted to you the following restricted
shares of its Common Stock (“Restricted Shares”) under its 2008 Stock Incentive
Plan (the “Plan”):
 

Name of Recipient:      [name of recipient]     Total Number of Shares
Granted:      [total number of shares]     Grant Date:   May 29, 2009    
Closing Price of a Share of Common
Stock on the Nasdaq Global Market on
Grant Date:
$[_._ _]    
Par Value of a Share of Common Stock:          
$0.0001

 
By your signature and the signature of the Company’s officer below, you and the
Company agree that the Restricted Shares are granted under and governed by the
terms and conditions of the Plan, the above Notice, and the attached Agreement,
all of which are made a part of this document.
 

RECIPIENT:   ENERGY FOCUS, INC.                
By:
   
Recipient’s Signature
  Name:
 
 
 
  Title: 
 
 
Recipient’s Printed Name
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ENERGY FOCUS, INC.
2008 STOCK INCENTIVE PLAN


RESTRICTED SHARES AGREEMENT
 
RESTRICTIONS
You shall forfeit any and all rights in the Restricted Shares if you shall cease
to provide Service to the Company as an employee, director, or consultant of the
Company prior to the closing of the first “trading window” after December 31,
2009 during which you do not posses material inside information relating to the
Company, other than cessation of Service as result (i) of your death or (ii) of
your  “Total and Permanent Disability”, or (iii) within three (3) months after a
“Change in Control” of the Company. Should you cease to provide Service to the
Company as an employee, director, or consultant as a result of your death or of
your Total and Permanent Disability, or within three (3) months after a Change
in Control of the Company, this restriction shall lapse and the Shares shall not
be forfeited. The terms “Service”, “Total and Permanent Disability”, and “Change
in Control” shall have the definitions given to them in the Plan. The term
“trading window” shall mean “the first 20 calendar days after the second
business day following public disclosure of the Company’s quarterly or annual
financial results”, as discussed in the Section entitled “Trading in Company’s
Securities” in the Company’s Personnel Policy effective September 6, 2007.
Before this restriction lapses by it terms, or by your earlier death or Total
and Permanent Disability, or by your leaving the Service of the Company within
three (3) months after a Change in Control of the Company, you shall not
transfer or seek to transfer any interest in the Restricted Shares. Any such
attempt to transfer the Shares shall be without effect and null and void. The
certificate(s) for the Restricted Shares shall bear the following restrictive
legend: “The Shares evidenced by this certificate are covered by forfeiture
provisions and a restriction on transfer set forth in an agreement between the
Company and the owner of the Shares. A copy of that agreement may be obtained
from the Company upon a showing of good cause in the discretion of the Company.”

 
 
2

--------------------------------------------------------------------------------

 
 
LEAVES OF ABSENCE
For purposes of this Agreement, your Service does not terminate when you go on a
military leave, a sick leave, or another bona fide leave of absence, if the
leave is approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law.  But your
Service terminates when the approved leave ends, unless you immediately return
to active work.



NOTICE OF LAPSE
When the above restrictions lapse, you or your executor or representative must
notify the Company by submitting a written statement to that effect to the Human
Resources Department of the Company.  The notice is effective when it is
received by the Company.



FORM OF PAYMENT
Section 6(b) of the Plan requires you to furnish consideration to the Company
with a value of not less than the par value of the Shares received at the rate
of $0.0001 per Share in the form of cash, cash equivalents, or past services
rendered to the Company. At the time that the above restrictions lapse, you
shall be deemed to have provided to the Company consideration for the Shares in
the above amount through the rendering of past services to the Company.
    WITHHOLDING TAXES    When the above restrictions lapse, you or yourexecutor
or representative must make arrangementsacceptable to the Company to pay any
withholdingtaxes that may be due as a result of the lapse of the
restrictions.  These arrangements may include the delivery of shares of Company
stock to the Company.    
RESTRICTIONS ON
RESALE       
By signing this Agreement, you agree not to sell RESALEany of the Restricted
Shares at a time whenapplicable laws, Company policies, or an agreementbetween
the Company and its underwriters prohibita sale.  This restriction will apply as
long as you are an employee, director, or consultant of the Company or a
subsidiary of the Company.

 
 
3

--------------------------------------------------------------------------------

 
 
RETENTION RIGHTS
Neither the Restricted Shares nor this Agreement gives you the right to be
retained by the Company or a subsidiary of the Company in any capacity.  The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
   
SHAREHOLDER RIGHTS
As a holder of Restricted Shares awarded under the Plan, you have the same
voting, dividend, and other rights as the Company’s other shareholders.

 
ADJUSTMENTS
In the event of a stock split, a stock dividend, or a similar change in Company
stock, the number of your Restricted Shares covered by this Agreement may be
adjusted pursuant to the Plan.



APPLICABLE LAW
This Agreement shall be interpreted and enforced under the laws of the State of
Delaware, without regard to its choice-of-law provisions.
   
THE PLAN AND OTHER
AGREEMENTS
The text of the Plan is incorporated in this AGREEMENTSAgreement by reference.
All capitalized terms inthis Agreement shall have the meanings assigned tothem
in the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company. Any prior agreements, commitments or negotiations
concerning the Restricted Shares are superseded.  This Agreement may be amended
only by another written agreement, signed by the Company and by you.

 
 
BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

 
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

 
DESCRIBED ABOVE AND IN THE PLAN.

 